EXHIBIT 10.1


[logo.jpg]




MASTER EQUIPMENT LEASE


Lease Date: November 5, 2007


Lessee: Premier Oncology Management of Nassau, LLC, a limited liability company
organized and registered under the laws of the State of New York. Organizational
Identification Number (if any): N/A (Note: this number is not the same as the
Taxpayer Identification Number.) Chief executive office/residence: 1 Lethbridge
Plaza, Route 17 North, Suite 20, Mahwah, New Jersey 07430.


Lessor: M&T Credit Services, LLC, a New York limited liability company having
its chief executive office at One M&T Plaza, Buffalo, New York 14203, Attn:
Counsel’s Office.


1. Lease. Subject to the terms hereof, Lessor shall lease to Lessee, and Lessee
shall lease from Lessor, the units of personal property described on each
Equipment Schedule together with all substitutions, replacements, repairs,
upgrades, additions, accessories, products and proceeds (collectively, the
“Equipment” and separately, a “Unit”) described on each Equipment Schedule (each
an “Equipment Schedule” or “Schedule”) now or hereafter attached hereto, each of
which shall incorporate all the terms and conditions of this Master Equipment
Lease. Where rights to receive license fees for Software (as described below)
and charges for Services (as described below) supplied or to be supplied to
Lessee are included in the amount financed by Lessor under the Lease, references
to leasing, purchasing, ownership and administration of Equipment under the
Lease shall be broadly interpreted to include such Financed Fees (as defined
below). “Software” means the software and all related documentation,
corrections, updates and revisions used in connection with Equipment financed
under a Schedule. “Services” means all training, installation, transportation,
handling, maintenance, custom programming, integration, technical consulting and
support services relating to Equipment and specified on a Schedule. “Financed
Fees” means the Software license, usage or other fees and the charges for
Services, if any, specified on a Schedule. Each Schedule shall constitute a
separate lease and the term “Lease” as used below shall refer to an individual
Schedule which incorporates this Master Equipment Lease, together with the
Certificate of Acceptance for that Schedule. In case of inconsistency, the terms
of the Schedule shall control.


2. Term. The Term of this Lease shall consist of (i) the Interim Term, if any,
and (ii) the Base Term. The Interim Term, if any, shall commence on the date of
the Lessee’s execution of the Certificate of Acceptance (provided such date is
other than the first of the month) (“Acceptance Date”) and shall extend to the
last day of that month (the “Interim Term”). The Base Term shall commence on the
first day of the month following the Interim Term, if any, and shall continue
for the number of periods specified on the Schedule (the “Base Term”). If the
Acceptance Date is the first day of the month there shall be no Interim Term.
Lessor is authorized to enter the commencement date and other ministerial
information on the Schedule upon receipt of the Certificate of Acceptance. The
terms and conditions of this Lease shall continue in effect during any renewal
term.


3. Rent; Late Charge. Lessee agrees to pay directly to Lessor at the above
address or to Lessor’s assignee the rental payments plus any interim rent as
specified on the Equipment Schedule together with all other amounts which may
become due under this Lease (the “Rent”). All Rent shall be paid without notice,
setoff or demand. If any Rent is not received within five (5) days of the due
date, Lessor may charge and Lessee shall be obligated to pay a late charge in
the amount specified on the Schedule, or, if none is so specified, five percent
(5%) of the delinquent amount.


4. Net Lease; Lessee’s Obligations Absolute. This Lease is a net lease. Lessee’s
obligation to pay Rent shall be absolute and unconditional and shall not be
subject to any abatement, deferral, reduction, defense, counterclaim, setoff or
recoupment for any reason, including without limitation any claim against the
manufacturer or loss of possession or use of the Equipment.

 
 
 

--------------------------------------------------------------------------------

 
 
5. Disclaimer of Warranties; Lessee’s Obligations. LESSEE ACKNOWLEDGES THAT FOR
THE PURPOSES OF UCC ARTICLE 2A THIS IS A STATUTORY FINANCE LEASE AND LESSOR IS
NOT AN AGENT OF THE MANUFACTURER OR VENDOR OF THE EQUIPMENT NOR A LICENSOR.
LESSEE SELECTED THE EQUIPMENT AND VENDOR OR LICENSOR. LESSEE IS SATISFIED THAT
THE EQUIPMENT IS SUITABLE AND FIT FOR LESSEE’S PURPOSES. LESSOR MAKES NO
WARRANTY EITHER EXPRESS OR IMPLIED, AS TO, WITHOUT LIMITATION, QUALITY,
CONDITION, MERCHANTABILITY, DESIGN, CAPACITY, WORKMANSHIP OR PERFORMANCE OF THE
EQUIPMENT, OR ITS FITNESS FOR ANY PARTICULAR PURPOSE. No defect or unsuitability
of the Equipment or delay in delivery shall relieve Lessee of the obligation to
pay Rent or any other obligation under this Lease. Lessor hereby assigns to
Lessee any interest it may have in manufacturers’ warranties which Lessee may
enforce in Lessee’s name and at Lessee’s sole expense. Lessee knows it may have
rights under any vendor purchase documents and can contact the vendor if any for
a description of such rights.


6. Assignment. LESSEE MAY NOT ASSIGN, SUBLEASE, TRANSFER OR DISPOSE OF ANY OF
ITS RIGHTS UNDER THIS LEASE without Lessor’s prior written consent. LESSEE SHALL
REMAIN PRIMARILY LIABLE ON THE LEASE. Lessor may assign this Lease without
Lessee’s consent and Lessee admits that such assignment constitutes no material
increase in Lessee’s duties or risk and Lessee would not object even if it did.
Lessor will provide Lessee with notice of any such assignment. Lessee’s
obligations under the Lease shall constitute a direct, independent and
unconditional obligation of Lessee to any assignee of Lessor. Lessee agrees that
any assignee shall have the right to exercise all rights, privileges and
remedies (either in its own name or in the name of Lessor) which by the terms of
this Lease are permitted to be exercised by Lessor.


7. Title; No Other Liens; Security Interest. Lessor has and will retain good and
marketable title to and a residual interest in the Equipment and not merely a
security interest in it. Lessor and Lessee do not intend this Lease as a
disguised installment sale or disguised security agreement. Title to any
replacement parts or integral additions to the Equipment shall automatically
vest in Lessor. In the event that this transaction shall be determined to be
something other than a “True Lease”, Lessee hereby grants to Lessor and any
assignee of Lessor a continuing security interest in all of Lessee’s right,
title and interest in and to the Equipment, together with any and all proceeds
of the Equipment or other tangible and intangible property of Lessee resulting
from the sale (authorized or unauthorized) or other disposition of the
Equipment. Lessee further agrees and covenants not to create or permit any lien
or other encumbrance upon the Equipment or this Lease other than assignee’s
interest, and agrees that if Lessee breaches this covenant assignee may cancel
this Lease. Lessor’s ownership interest in and title to the Equipment shall not
be impaired though Lessee’s name may appear on the title certificate.


8. Risk of Loss. Lessee assumes the entire risk of loss to the Equipment. Lessee
shall advise Lessor in writing promptly of the circumstances and extent of any
damage. If the Equipment is irreparably damaged, lost, stolen or taken by
eminent domain or otherwise, Lessee shall, at Lessor’s option, (a) replace it
with like equipment approved by Lessor and transfer title to such replacement
item to Lessor, or (b) pay to Lessor all Rent due and to become due, less the
net amount of any recovery actually received by Lessor from insurance or
otherwise. When, in Lessor’s sole discretion, the Equipment can be repaired,
Lessee shall at its expense promptly effect such repairs as Lessor deems
necessary for compliance with this Lease. Any insurance proceeds received by
Lessor for repair of the Equipment shall, at Lessor’s option, be paid either
directly to the party completing the repairs, or to reimburse Lessee for the
cost of such repairs; provided, however, that Lessor shall have no obligation to
make any payment until receipt of evidence satisfactory to Lessor that such
repairs have been completed; and further provided that Lessor may apply such
proceeds to the payment of Rent if there shall have occurred and be continuing
an Event of Default or any event which with lapse of time or notice, or both,
would become an Event of Default. Lessee shall, upon Lessor’s request,
undertake, by litigation or otherwise, in Lessee’s name, the collection of any
claim against any person for such loss or taking, but Lessor shall not be
obligated to undertake the collection of any such claim.
 
 
 

--------------------------------------------------------------------------------

 
 
9. Representations and Warranties of Lessee. 


9.1 Authority. If Lessee is a business entity, it is duly organized, validly
existing and in good standing under the laws of the above-named state of
organization. Lessee has the full power and authority to execute, deliver and
perform its obligations in accordance with this Lease. The execution and
delivery of this Lease will not (i) violate any applicable law of any
governmental authority or any judgment or order of any court, other governmental
authority or arbitrator; (ii) violate any agreement governing Lessee or to which
Lessee is a party. Lessee’s certificate of incorporation, by-laws or other
organizational documents do not prohibit any term or condition of this Lease.
Each authorization, approval or consent from, each registration and filing with,
each declaration and notice to, and each other act by or relating to, any party
required as a condition of Lessee’s execution, delivery or performance of this
Lease (including any shareholder or board of directors or similar approvals) has
been duly obtained and is in full force and effect. Lessee has the power and
authority to transact the business in which it is engaged and is duly licensed
or qualified and in good standing in each jurisdiction in which the conduct of
its business or ownership of property requires such licensing or such
qualifications.


10. Maintenance and Repairs; Business Purpose Only. Lessee at its sole expense
shall cause the Equipment to be maintained and kept in good repair according to
the manufacturer’s specifications. Lessee shall use the Equipment only in the
manner and for the BUSINESS PURPOSES for which it was designed and intended.


11. Insurance. Lessee shall maintain at its own expense and at all times
property damage, fire, theft and comprehensive insurance for the full
replacement value of the Equipment with loss payable provisions in favor of
Lessor as loss payee as its interests may appear and maintain public liability
insurance in the amounts required by Lessor for the relevant Schedule, naming
Lessor as additional insured, all under policies in form, substance and amount
and written by companies approved by Lessor. All policies will require thirty
(30) days’ prior written notice to Lessor of any amendment or cancellation. If
Lessee fails to obtain the insurance as provided herein, Lessor may, but is not
obligated, to obtain such insurance as Lessor may deem appropriate including, if
it so chooses, “single interest insurance” which will cover only Lessor’s
interest in the Equipment. Lessee shall pay Lessor for the cost of such
insurance. Lessor shall have the option to apply any insurance proceeds toward
Rent or apply the insurance proceeds received by it towards repair or
replacement of the item of Equipment in respect of which such proceeds were
received. Upon the request of Lessor, Lessee shall from time to time deliver to
Lessor copies of such insurance policies, or other evidence of such policies
satisfactory to Lessor and such other related information Lessor may reasonably
request.


12. Compliance; Inspection. Lessee shall comply with all governmental laws,
regulations, requirements and rules, including without limitation environmental
and licensing laws and all manufacturer’s operating instructions and warranty
requirements for the Equipment, and with the conditions and requirements of all
policies of insurance with respect to the Equipment and this Lease. At any time
during business hours, Lessor may enter the premises where the Equipment is
located, to inspect the Equipment.


13. Taxes and Costs. Lessee shall pay all applicable sales, use and other taxes
whether or not stated on the Schedule (including without limitation any amounts
due pursuant to increases in rates effective during the Term), license and
registration fees, assessments and other government charges, however designated,
based upon the Equipment or the Rent or upon the operation, maintenance, repair,
return or other disposition of the Equipment, or for titling or registering the
Equipment, including taxes measured by the net income of Lessor to the extent
that such taxes are assessed in lieu of other governmental charges. If Lessee
represents that Lessee is exempt from payment of income taxes and sales taxes,
Lessee will provide Lessor with evidence of such exemptions. Lessee shall pay
all shipping and delivery charges and other expenses incurred in connection with
the Equipment and pay all lawful claims which might become a lien on the
Equipment. Lessee will also pay all reasonable costs and expenses (including all
reasonable fees and disbursements of all counsel retained for advice, suit,
appeal or other proceedings or purpose and of any experts or agents it may
retain), which Lessor may incur in connection with (i) the administration of
this Lease, including any administrative fees Lessor may impose for the
preparation of discharges, releases or assignments to third-parties; (ii) the
enforcement and collection of any Rent or any guaranty thereof; (iii) the
exercise, performance ,enforcement or protection of any of the rights of Lessor
hereunder; or (iv) the failure of Lessee to perform or observe any provisions
hereof. After such demand for payment of any cost, expense or fee under this
Section or elsewhere under this Lease, Lessee shall pay interest at the highest
legal rate from the date payment is demanded by Lessor to the date reimbursed by
Lessee. All such costs, expenses or fees under this Lease shall be added to the
Rent, and shall be due and payable on demand.
 
 
 

--------------------------------------------------------------------------------

 


14. Application of Payments. Payment shall be applied first to Lessor’s costs
and Expenses including without limitation attorney’s fees, collection costs and
expenses incurred in performing Lessee’s obligations under this Lease to the
extent provided for in this Lease, next to charges and fees such as late
charges, and last to Rent.


15. General Indemnity. Lessee shall indemnify Lessor and its Affiliates and each
officer, employee, accountant, attorney and other agent thereof (each such
person being an “Indemnified Party”) on demand, without any limitation as to
amount, against each liability, cost and expense (including all reasonable fees
and disbursements of all counsel retained for advice, suit, appeal or other
proceedings or purpose, and of any expert or agents an Indemnified Party may
retain) heretofore or hereafter imposed on, incurred by or asserted against any
Indemnified Party (including any claim involving any allegation of any violation
of applicable law of any governmental authority (including any environmental law
or criminal law)), however asserted and whether now existing or hereafter
arising, arising out of or in connection with the manufacture, purchase,
ownership, delivery, installation, possession, use, storage, operation, failure,
maintenance, repair, return, repossession or other disposition of the Equipment
or with this Lease including without limitation claims for injury to or death of
persons and for damage to property (collectively “Claims”); provided, however,
the foregoing indemnity shall not apply to liability, cost or expense solely
attributable to an Indemnified Party’s gross negligence or willful misconduct.
Lessee shall give Lessor and any assignee prompt notice of any Claim. This
indemnity agreement shall survive the termination of this Lease 


16. Tax Indemnity. Lessee represents, warrants and covenants that the entire
Equipment cost to Lessor qualifies as cost of “property” for purposes of
Internal Revenue Code §168, as amended; no person other than Lessor has claimed
or will claim any tax deduction or credit related to the Equipment; Lessee will
take all actions reasonably requested at any time to protect Lessor’s tax
ownership of the Equipment; the Equipment is not “limited use property” for
purposes of Revenue Procedures 75-28 (1975-1 C.B. 752) and 76-30 (1976 C.B.
847); and the Equipment will be placed in service within the meaning of I.R.C.
§168 by no later than the Acceptance Date. Lessee agrees not to do anything to
impair or lessen the value of Lessor’s anticipated tax benefits related to the
Equipment and expressly agrees that Claims under the indemnity provided in the
preceding paragraph shall include any disallowance, elimination, recapture,
reduction or disqualification, in whole or in part, of any tax benefits of
Lessor incurred as a result of any act or omission or misrepresentation of
Lessee (a “Loss”). If Lessor suffers a Loss, Lessee shall pay to Lessor as
additional Rent on the next succeeding rental payment date after Lessor delivers
to Lessee written notice of a Loss, or if there is no such date, within thirty
(30) days after such notice, the amount which, after deduction of all taxes,
interest, additions to tax and penalties that have been or will be required to
be paid by Lessor at the highest marginal corporate income or franchise tax
rates under all applicable federal, state and local laws, regulations and
ordinances, will preserve the Net Economic Return that would have been realized
by Lessor had such Loss not occurred. In the case of a Loss resulting from
Lessor’s inability to offset, for federal or local income or State franchise tax
purposes, income taxable at a rate equal to Lessor’s highest marginal corporate
tax rate, basic Rent for the related Schedule shall be adjusted to preserve the
Net Economic Return. “Net Economic Return” means the maintenance, at a minimum,
of Lessor’s (i) after-tax yield (ii) after-tax aggregate cash flows, and
(iii) return on assets as computed by Lessor as of the date of the execution of
the Schedule. All of Lessor’s rights and privileges arising from the indemnity
in this paragraph shall survive the expiration or other termination of this
Lease. For purposes of this indemnity the term “Lessor” shall include any
affiliated group (within the meaning of I.R.C. '1504) of which Lessor is a
member for any year in which a consolidated income tax return is filed for such
affiliated group.


17. Location. Lessee shall not remove the Equipment from its business location
specified on the respective Schedule without Lessor’s prior written consent.
Upon the expiration or termination of this Lease, unless Lessee purchases the
Equipment pursuant to the Rider attached to the Schedule, Lessee shall, at its
sole expense, store and continue to insure the Equipment for up to one hundred
eighty (180) days and shall deliver the Equipment to Lessor in good condition,
ordinary wear and tear excepted, at a location within the United States
designated by the Lessor.


18. Financial Statements. Lessee shall maintain a system of accounts established
and administered in accordance with generally accepted accounting principles and
practices for its industry consistently applied, and, promptly deliver to the
Lessor (i) within sixty (60) days after the end of each of its first three
fiscal quarters, an unaudited consolidating and consolidated financial statement
of the Lessee and each of the Lessee’s subsidiaries, if any, as of the end of
such quarter, which financial statement shall consist of income and cash flows
for the quarter, for the corresponding quarter in the previous fiscal year and
for the period from the end of the previous fiscal year, with a consolidating
and consolidated balance sheet as of the quarter end all in such detail as the
Lessor may request; (ii) within ninety (90) days after the end of each fiscal
year, consolidating and consolidated statements of the Lessee’s and each of the
Lessee’s subsidiaries’, if any, income and cash flows and its consolidating and
consolidated balance sheet as of the end of such fiscal year, setting forth
comparative figures for the preceding fiscal year and to be (check applicable
box, if no box is checked the financial statements shall be audited):
 
 
 

--------------------------------------------------------------------------------

 
 
x audited     o reviewed     o compiled


by an independent certified public accountant acceptable to the Lessor; all such
statements shall be certified by the Lessee’s Managing Member to be correct and
in accordance with the Lessee’s and each of the Lessee’s subsidiaries’, if any,
records and to present fairly the results of the Lessee’s and each of the
Lessee’s subsidiaries’, if any, operations and cash flows and its financial
position at year end; and (iii) with each statement of income, a certificate
executed by the Lessee’s Managing Member or other such person responsible for
the financial management of the Lessee (A) setting forth the computations
required to establish the Lessee’s compliance with each financial covenant, if
any, during the statement period, (B) stating that the signers of the
certificate have reviewed this Lease and the operations and condition (financial
or other) of the Lessee and each of Lessee’s subsidiaries, if any, during the
relevant period and (C) stating that no Event of Default occurred during the
period, or if an Event of Default did occur, describing its nature, the date(s)
of its occurrence or period of existence and what action the Lessee has taken
with respect thereto. The Lessee shall also promptly provide the Lessor with
copies of all annual reports, proxy statements and similar information
distributed to shareholders, partners or members, and copies of all filings with
the Securities and Exchange Commission and the Pension Benefit Guaranty
Corporation, and shall provide, in form satisfactory to the Lessor, such
additional information, reports or other information as the Lessor may from time
to time reasonably request regarding the financial and business affairs of the
Lessee or any of the Lessee’s subsidiaries, if any. If the Lessee is an
individual, the Lessee shall provide annually a personal financial statement in
form and detail acceptable to the Lessor and such other financial information as
the Lessor may from time to time reasonably request.


19. No Liens. Lessee shall not create or suffer to exist any lien or other
encumbrance of any kind upon the Equipment or this Lease and agrees that if
Lessee breaches this covenant Lessor may, at its option, but without any
obligation to do so: (i) cancel this Lease; or (ii) perform or comply, or
otherwise cause performance or compliance, with such terms including the payment
or discharge of all taxes, fees, security interest or other liens, encumbrances
or claims, at any time levied or placed on the Equipment or this Lease. Nothing
in this Paragraph shall be construed to limit, abridge, supercede, or otherwise
invalidate the right of Lessor to make expenditures or to take action or perform
an obligation of Lessee as set forth in Paragraph 23 of this Lease.


20. Quiet Enjoyment; Equipment is Personalty. Lessor covenants that so long as
no Event of Default shall have occurred, Lessee shall be entitled to quiet
possession and use of the Equipment in accordance with this Lease. Lessor and
Lessee agree that the Equipment shall remain personal property. Lessee will
obtain and deliver upon Lessor’s request any landlord and mortgagee waivers in
recordable form, satisfactory to Lessor, from all persons claiming any interest
in the real property on or in which the Equipment is located.


21. Events of Default. Any of the following events or conditions shall
constitute an “Event of Default”: (i) if not cured within ten (10) days after
notice from Lessor, failure by the Lessee to pay when due (whether at the stated
maturity, by acceleration, upon demand or otherwise) the Rent, or any part
thereof, or there occurs any event or condition which after notice, lapse of
time or after both notice and lapse of time will permit acceleration of Rent;
(ii) if not cured within ten (10) days after notice from Lessor, default by the
Lessee in the performance of any obligation, covenant, term or condition of this
Lease, or any other agreement with the Lessor or any of its affiliates or
subsidiaries (collectively, “Affiliates”); (iii) if not cured within ten (10)
days after notice from Lessor, failure by the Lessee to pay when due (whether at
the stated maturity, by acceleration, upon demand or otherwise) any indebtedness
or obligation in excess of Twenty-five thousand dollars ($25,000) owing to any
third party or any Affiliate, the occurrence of any event which could result in
acceleration of payment of any such indebtedness or obligation or the failure to
perform any material agreement with any third party or any Affiliate; (iv) the
Lessee is dissolved, becomes insolvent, generally fails to pay or admits in
writing its inability generally to pay its debts as they become due; (v) the
Lessee makes a general assignment, arrangement or composition agreement with or
for the benefit of its creditors or makes, or sends notice of any intended, bulk
sale; the sale, assignment, transfer or delivery of all or substantially all of
the assets of the Lessee to a third party; or the cessation by the Lessee as a
going business concern; (vi) the Lessee files a petition in bankruptcy or
institutes any action under federal or state law for the relief of debtors or
seeks or consents to the appointment of an administrator, receiver, custodian or
similar official for the wind up of its business (or has such a petition or
action filed against it and such petition action or appointment is not dismissed
or stayed within forty-five (45) days); (vii) the reorganization, merger,
consolidation or dissolution of the Lessee (or the making of any agreement
therefor); (viii) the death or judicial declaration of incompetency of the
Lessee, if an individual; (ix) the entry of any judgment or order, in excess of
Twenty-five thousand dollars ($25,000), of any court, other governmental
authority or arbitrator against the Lessee which is not satisfied within ten
(10) days after the entry thereof; (x) falsity, omission or inaccuracy of
material facts submitted to the Lessor or any Affiliate (whether in a financial
statement or otherwise); (xi) a material adverse change in the Lessee, its
business, assets, operations, affairs or condition (financial or otherwise) from
the status shown on any financial statement or other document submitted to the
Lessor or any Affiliate, and which change the Lessor reasonably determines will
have a material adverse affect on (a) the Lessee, its business, assets,
operations or condition (financial or otherwise), or (b) the ability of the
Lessee to pay the Rent; (xii) any pension plan of the Lessee fails to comply
with applicable law or has vested unfunded liabilities that, in the opinion of
the Lessor, might have a material adverse effect on the Lessee’s ability to
repay its debts; (xiii) any indication or evidence received by the Lessor that
the Lessee may have directly or indirectly been engaged in any type of activity
which, in the Lessor’s discretion, might result in the forfeiture or any
property of the Lessee to any governmental authority; (xiv) any direct or
indirect change in the beneficial ownership of Lessee or any Guarantor, except
The Sagemark Companies Ltd, whether by operation of law or otherwise, after
which the percentage of any issued and outstanding shares of any class of stock
of such Lessee or Guarantor, beneficially owned by any person or group of
persons having beneficial ownership of any such shares, has changed by at least
ten percent (10%) more or less than it was on the date of the Lease; (xv) the
occurrence of any event described in Section 21 (i) through and including
21(xiv) with respect to any subsidiary or to any endorser, guarantor
(“Guarantor”) or any other party liable for, or whose assets or any interest
therein secures, payment of any of the Rent; or (xvi) the Lessor in good faith
deems itself insecure with respect to payment of the Rent.
 
 
 

--------------------------------------------------------------------------------

 


22. Remedies. Immediately upon the occurrence of any Event of Default, Lessor
(or assignee) may, without notice or demand, take any or all of the following
steps: (a) immediately terminate the Lease and require Lessee, at its expense,
promptly to return all or any portion of the Equipment to the possession of
Lessor at such place as Lessor may designate; (b) without process of law, enter
upon the premises where the Equipment is located and take immediate possession
of the Equipment, free from all claims for loss or damage caused by
repossession; (c) declare immediately due and payable an amount equal to the
present value of (1) all unpaid Rent due and to become due during the entire
Term, plus (2) the purchase price payable under Lessee’s purchase option, if
constructively exercised, using a factor selected by Lessor in its sole
discretion to determine present value; (d) sell, re-lease or otherwise dispose
of the Equipment as is or with any commercially reasonable preparation, at
public or private sale, in one or more parcels, upon any terms, at such place(s)
and time(s) and to such persons or firms as Lessor deems best, without demand or
notice, although Lessee agrees ten (10) business days’ written notice if given
shall be deemed reasonable notice; or (e) exercise any other right or remedy in
equity or under applicable law, including without limitation remedies of a
secured party under the Uniform Commercial Code. Lessee shall be liable for all
costs and expenses incurred by Lessor for sale or re-lease, including reasonable
brokers’ commissions and attorneys’ fees and disbursements, whether for internal
or outside counsel. To the extent permitted by applicable law, Lessee hereby
waives any valuation, inquisition, stay, appraisal or redemption laws which, but
for this provision, might be applicable to any sale or re-lease of the
Equipment.


23. Lessor’s Right to Cure. If Lessee fails to perform or comply with any of the
terms hereof following any applicable cure period, Lessor, at its option, but
without any obligation to do so, may perform or comply, or otherwise cause
performance or compliance, with such terms including the payment or discharge of
all taxes, fees, security interest or other liens, encumbrances or claims, at
any time levied or placed on the Equipment. An election to make expenditures or
to take action or perform an obligation of Lessee under the Lease, after
Lessee’s failure to perform, shall not affect Lessor’s right to declare an Event
of Default and to exercise its remedies. Nor shall the provisions of this
Section relieve Lessee of any of its obligations hereunder with respect to the
Equipment or impose any obligation on Lessor to proceed in any particular manner
with respect to the Equipment.


24. Purchase Option and Automatic Renewal. Lessee shall have only such option to
purchase the Equipment upon expiration of the Lease as specified in a separate
Purchase and Renewal Option Rider (“Rider”) to the Schedule. Any option shall be
suspended during the existence of any Event of Default. In addition, in the
event Lessee does not intend to exercise the Purchase or Renewal Option as
provided for in the Purchase and Renewal Rider attached hereto and made a part
hereof, Lessee must notify Lessor of its intent to return the Equipment at least
one hundred twenty (120) days but not more than two hundred seventy (270) days
prior to the Base Term expiration date. If Lessee intends to return the
Equipment, it must do so to a location of Lessor’s choosing under the terms and
conditions set forth in this Lease. Until and unless Lessee provides Lessor with
the notice required hereunder, this Lease shall automatically renew for
additional twelve (12) month terms, during which time all of the terms and
conditions of the Lease and Schedule will remain in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 


25. Further Assurances. Lessee will execute all documents and take all further
actions requested by Lessor to protect Lessor’s interests under this Lease,
including without limitation Uniform Commercial Code financing statements.
Lessor is authorized to file this Lease as a security agreement in lieu of a
financing statement, to file financing statements without the signature of
Lessee, with copies to Lessee, and to execute financing statements on behalf of
Lessee. Lessee will pay all costs of filing financing statements with respect to
this Lease, including without limitation documentary stamp taxes. Lessee will
cause Lessor’s interest in the Equipment to be noted on any certificate of title
relating to the Equipment.


26. Power of Attorney. Lessee hereby irrevocably appoints Lessor, its officers,
employees and agents, or any of them, as attorneys-in-fact for Lessee with full
power and authority in the place and stead of Lessee and in the name of Lessee
or its own name from time to time in Lessor’s discretion, to (a) execute
financing statements relating to the Equipment, (b) execute applications for
certificates of title or notices of lien relating to titled Equipment,
(c) endorse checks, drafts or other instruments drawn by the issuer of insurance
covering the Equipment or (d) execute and deliver any writing and take any other
actions that the Lessor deems necessary or desirable to perfect or protect
Lessor’s interests under this Lease. This power is coupled with an interest and
if Lessee is a natural person shall not be affected by any subsequent disability
of the Lessee.


27. Enforceability. This Lease shall be binding upon Lessee’s successors and
assigns and shall be enforceable by Lessor’s successors and assigns.


28. Waivers; Changes in Writing. No course of dealing nor any omission, failure
or delay of the Lessor in exercising any power or right hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. Lessee expressly disclaims any reliance on any course of
dealing or usage of trade or oral representation of the Lessor and agrees that
none of the foregoing shall operate as a waiver of any right or remedy of the
Lessor. No notice to or demand on the Lessee in any case shall entitle the
Lessee to any other or further notice or demand in similar or other
circumstances. No waiver of any provision of this Lease or consent to any
departure by the Lessee therefrom shall in any event be effective unless made
specifically in writing by the Lessor and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
modification to any provision of this Lease shall be effective unless made in
writing in an agreement signed by the Lessee and the Lessor.


29. No Commitment; Lessor’s Right to Terminate Commitments. This Master
Equipment Lease is not a legal commitment to lend and Lessor shall have no
obligation to enter into any Schedule unless (1) Lessor has issued a specific
commitment for such Schedule, (2) no Event of Default or any event which with
lapse of time or notice, or both, would become an Event of Default exists with
respect to any agreement or other obligation of Lessee in any capacity to Lessor
or any of its Affiliates in any capacity, and (3) none of the following has
occurred: (a) there has been a material adverse change in Lessee’s financial
position or credit standing as determined by Lessor in its sole discretion;
(b) the Equipment fails to be delivered and accepted by Lessee before the
commitment expires; (c) Lessee or any Guarantor fails to cause its counsel to
deliver on its behalf any legal opinion requested by the Lessor; (d) Lessee
fails to deliver evidence satisfactory to Lessor that Lessee has obtained and
will maintain in force during the Lease Term all federal, state and local
permits, licenses and approvals necessary for the acquisition, transportation,
operation and maintenance of the Equipment, including without limitation
disposal of all associated wastes and by-products and protection of operators
and other persons in the vicinity of the Equipment; or (e) any other condition
specified in the Schedule has not been fulfilled. Immediately upon Lessor’s
termination or rejection of a Schedule or commitment based on this section,
Lessee will return, and reimburse Lessor on demand for all sums disbursed by
Lessor with respect to, the Equipment and proposed Schedule, including without
limitation all Lessor’s attorneys’ fees and disbursements, whereupon, if Lessee
is not in default with respect to any agreement with Lessor, Lessor will
transfer to Lessee without warranty or recourse any rights Lessor may have with
respect to the Equipment.
 
 
 

--------------------------------------------------------------------------------

 


30. Software License; Service Financing. To the extent that any Schedule
includes Software:



(a)
Lessee acknowledges that (i) all Software listed on any Schedule, or
incorporated as a component of any Equipment listed in a Schedule, is governed
by separate software license agreement(s) between Lessee and manufacturer(s) or
vendor(s) of the Software, solely in its (their) capacity as licensor of such
Software (the “Licensor”) relating to Software (the “License Agreement”)
governing Lessee’s rights thereto, (ii) the Lease does not convey any explicit
or implicit license for the use of the Software or other intellectual property
relating to the Equipment, and (iii) Lessor does not hold title to any Software
and Lessee is or shall be the licensee of such Software directly from the
Licensor.

 

(b)
Lessee shall not amend, modify or otherwise alter, any term or condition of any
the License Agreement, including, without limitation, any such term or condition
related to (i) payment of any amounts due thereunder, (ii) any liabilities or
obligations of Lessee as licensee, (iii) the payment of late fees on past due
amounts, or (iv) the payment of applicable taxes; provided, however, that this
provision shall not apply to those terms and conditions relating solely to
amounts owing to Licensor which have not been financed under the Lease.



31. Entire Agreement. This Lease (including the Schedules and Riders)
constitutes the entire agreement between Lessor and Lessee relating to the
Equipment and supersedes all prior dealings. This Lease may be amended only in a
writing signed by both parties.


32. Notices. Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Lessee (at
1 Lethbridge Plaza, Route 17 North, Suite 20, Mahwah, NJ 07430, or as
hereinafter notified by Lessee, in writing), with a copy to Margo Bader, Esq, 1
Lethbridge Plaza, Route 17 North, Suite 20, Mahwah, NJ 10430, and to Robert L.
Blessey, Esq, 51 Lyon Ridge Road, Katonah, NY 10536, or to the Lessor (at the
address on page one and separately to the representative of the Lessor
responsible for Lessee’s relationship with the Lessor at the address provided by
Lessor). Such notice or demand shall be deemed sufficiently given for all
purposes when delivered (i) by personal delivery and shall be deemed effective
when delivered, or (ii) by mail or courier and shall be deemed effective three
(3) business days after deposit in an official depository maintained by the
United States Post Office for the collection of mail or one (1) business day
after delivery to a nationally recognized overnight courier service (e.g.,
Federal Express). Notice by e-mail is not valid notice under this or any other
agreement between Lessee and the Lessor. Lessee shall immediately notify Lessor
and any assignee of any change in the location of the Equipment or in Lessee’s
address, name, management, financial condition or form of organization. Time is
of the essence with regard to all Notices.


33. Generally Accepted Accounting Principles. Any financial calculation to be
made, all financial statements and other financial information to be provided,
and all books and records, system of accounting and reserves to be kept in
connection with the provisions of this Lease, shall be in accordance with
generally accepted accounting principles consistently applied during each
interval and from interval to interval; provided, however, that in the event
changes in generally accepted accounting principles shall be mandated by the
Financial Accounting Standards Board or any similar accounting body of
comparable standing, or should be recommended by Lessee's certified public
accountants, to the extent such changes would affect any financial calculations
to be made in connection herewith, such changes shall be implemented in making
such calculations only from and after such date as Lessee and the Lessor shall
have amended this Lease to the extent necessary to reflect such changes in the
financial and other covenants to which such calculations relate.


34. Cumulative Nature and Non-Exclusive Exercise of Rights and Remedies. All
rights and remedies of the Lessor pursuant to this Lease shall be cumulative,
and no such right or remedy shall be exclusive of any other such right or
remedy. No single or partial exercise by the Lessor of any right or remedy
pursuant to this Lease or otherwise shall preclude any other or further exercise
thereof, or any exercise of any other such right or remedy, by the Lessor.
 
 
 

--------------------------------------------------------------------------------

 


35. Governing Law; Jurisdiction. This Lease has been delivered to and accepted
by the Lessor and will be deemed to be made in the State of New York. Except as
otherwise provided under federal law, this Lease will be interpreted in
accordance with the laws of the State of New York excluding its conflict of laws
rules. LESSEE HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE OR FEDERAL COURT IN THE STATE OF NEW YORK IN A COUNTY OR JUDICIAL DISTRICT
WHERE THE LESSOR OR ANY OF ITS AFFILIATES MAINTAINS A BRANCH AND CONSENTS THAT
THE LESSOR MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT LESSEE’S
ADDRESS SET FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING
CONTAINED IN THIS LEASE WILL PREVENT THE LESSOR FROM BRINGING ANY ACTION,
ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST LESSEE
INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF LESSEE WITHIN ANY
OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION. Lessee
acknowledges and agrees that the venue provided above is the most convenient
forum for both the Lessor and Lessee. Lessee waives any objection to venue and
any objection based on a more convenient forum in any action instituted under
this Lease.


36. Additional Waivers by Lessee. Lessee  (a) waives personal service of process
and subpoenas, (b) consents to the service of process and subpoenas by
registered or certified mail, return receipt requested, directed to the Lessee’s
last known address (or such other address as Lessee may notify Lessor), with
such service deemed complete five days after mailing, (c) waives any right to
assert any counterclaim or setoff or any defense based upon any statute of
limitations or any claim of laches, (d) waives its right to attack any final
judgment that is obtained as a direct or indirect result of any such action and
(e) consents to each such final judgment being sued upon in any court having
jurisdiction. LESSEE WAIVES ANY AND ALL RIGHTS AND REMEDIES CONFERRED BY UCC
ARTICLE 2A SECTIONS 505-522, INCLUDING WITHOUT LIMITATION ANY RIGHTS TO
(a) CANCEL OR REPUDIATE THE LEASE, (b) REJECT OR REVOKE ACCEPTANCE OF THE
EQUIPMENT, (c) RECOVER DAMAGES FROM THE LESSOR FOR BREACH OF WARRANTY OR FOR ANY
OTHER REASON, (d) CLAIM A SECURITY INTEREST IN ANY REJECTED EQUIPMENT IN
LESSEE’S POSSESSION OR CONTROL, (e) DEDUCT FROM RENT ALL OR ANY PART OF ANY
CLAIMED DAMAGES RESULTING FROM THE LESSOR’S DEFAULT UNDER THE LEASE, (f) ACCEPT
PARTIAL DELIVERY OF THE EQUIPMENT, (g) RECOVER FROM LESSOR OR ASSIGNEE ANY
GENERAL, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES FOR ANY REASON WHATSOEVER,
AND (h) SPECIFIC PERFORMANCE, REPLEVIN OR THE LIKE FOR ANY OF THE EQUIPMENT.
Lessee also waives any statutory right it may have now or in the future to
require the Lessor to sell or re-lease the Equipment or otherwise to mitigate
damages.


37. Interpretation. Unless the context otherwise clearly requires, references to
plural includes the singular and references to the singular include the plural;
references to “individual” shall mean a natural person and shall include a
natural person doing business under an assumed name (e.g., a “DBA”); the word
“or” has the inclusive meaning represented by the phrase “and/or”; the word
“including”, “includes” and “include” shall be deemed to be followed by the
words “without limitation”; and captions or section headings are solely for
convenience and not part of the substance of this Lease. Any representation,
warranty, covenant or agreement herein shall survive execution and delivery of
this Lease and shall be deemed continuous. Each provision of this Lease shall be
interpreted as consistent with existing law and shall be deemed amended to the
extent necessary to comply with any conflicting law. If any provision
nevertheless is held invalid, the other provisions shall remain in effect. The
Lessee agrees that in any legal proceeding, a photocopy of this Lease kept in
the Lessor’s course of business may be admitted into evidence as an original.
The captions in this Lease are for convenience only.


38. Waiver of Jury Trial. The Lessee and the Lessor hereby knowingly,
voluntarily, and intentionally waive any right to trial by jury the Lessee and
the Lessor may have in any action or proceeding, in law or in equity, in
connection with this Lease or any transactions related hereto. The Lessee
represents and warrants that no representative or agent of the Lessor has
represented, expressly or otherwise, that the Lessor will not, in the event of
litigation, seek to enforce this jury trial waiver. The Lessee acknowledges that
the Lessor has been induced to enter into this Lease by, among other things, the
provisions of this Section.


39.  Joint and Several Liability. If there is more than one Lessee, each of them
shall be jointly and severally liable under this Lease and any Schedule entered
into hereunder and the term “Lessee” shall include each as well as all of them.
 
 
 

--------------------------------------------------------------------------------

 


Acknowledgment. LESSEE ACKNOWLEDGES THAT IT HAS READ AND UNDERSTANDS ALL THE
PROVISIONS OF THIS LEASE, INCLUDING THE GOVERNING LAW, JURISDICTION AND WAIVER
OF JURY TRIAL, AND HAS BEEN ADVISED BY COUNSEL AS NECESSARY OR APPROPRIATE.


LESSEE ALSO ACKNOWLEDGES THAT ONLY LESSOR’S ORIGINAL OF EACH EQUIPMENT SCHEDULE
CONSTITUTES CHATTEL PAPER FOR PURPOSES OF THE UNIFORM COMMERCIAL CODE. NO
SECURITY INTEREST CAN BE PERFECTED BY POSSESSION OF ANY OTHER COUNTERPART.




Date: November 5, 2007
 
LESSEE:
Accepted on: November 5, 2007
 
LESSOR:
    PREMIER ONCOLOGY MANAGEMENT OF NASSAU, LLC  M&T CREDIT SERVICES, LLC    
By:  /s/ David R. Greenblatt
David R. Greenblatt, M.D.
Managing Member
By:  /s/ Rosemarie Nucci
Rosemarie Nucci
Banking Officer

   
 
 

--------------------------------------------------------------------------------

 
 